TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00184-CR


Ronald Lynn Guillory, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 48115, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

In November 1997, in the cause now before us, appellant Ronald Lynn Guillory
pleaded guilty to an information accusing him of aggravated assault with a deadly weapon.  See Tex.
Penal Code Ann. § 22.02(a)(2) (West Supp. 2009).  He also pleaded true to the enhancement
paragraph alleging a previous felony conviction.  See id. § 12.42(b).  Appellant entered these pleas
as part of a bargain with the State under which he also pleaded guilty to indictments accusing him
of retaliation and failing to stop and render aid, and true to their enhancement paragraphs.  As called
for by the plea bargain, the trial court adjudged appellant guilty in the latter causes and sentenced
him to two concurrent seven-year prison terms.  As further agreed, the court deferred adjudication
in the instant cause and ordered appellant to serve a ten-year period of community supervision to
begin after the sentences imposed in the other two causes ceased to operate.
The record reflects that appellant was released from prison in April 2004 and began
serving the ten-year deferred adjudication community supervision.  In July 2009, the State filed a
motion to adjudicate alleging four violations of the supervisory conditions.  Following a hearing, the
trial court found the alleged violations to be true and adjudged appellant guilty of aggravated assault
with a deadly weapon.  After hearing further evidence relevant to punishment, the court sentenced
appellant to twenty years' imprisonment.
In this appeal from the conviction, appellant does not complain of any error at the
adjudication or punishment proceedings.  His only contention is that the order cumulating his
deferred adjudication in this cause with the sentences imposed in the other two causes was unlawful
and rendered the deferred adjudication order void.  Appellant urges that the appropriate remedy is
to reverse his conviction and remand for a new trial.  See Nix v. State, 65 S.W.3d 664, 668 (Tex.
Crim. App. 2001) ("If the original judgment imposing probation was void, then the trial court would
have no authority to revoke probation[], since . . . there is nothing to revoke").  The State concedes
the error and agrees that appellant's conviction must be reversed.
When a defendant has been convicted in two or more cases, the trial court generally
has the discretion to order the sentence imposed or suspended in the second and subsequent
convictions either to (1) begin when the sentence imposed or suspended in the preceding conviction
has ceased to operate or (2) run concurrently with the sentence imposed or suspended in the
preceding conviction.  Tex. Code Crim. Proc. Ann. art. 42.08(a) (West Supp. 2009).  When
adjudication is deferred, however, there is no conviction and no sentence to impose or suspend.  Tex.
Code Crim. Proc. Ann. art. 42.12, § 5 (West Supp. 2009); see Ex parte Evans, 964 S.W.2d 643,
646-47 (Tex. Crim. App. 1998); McNew v. State, 608 S.W.2d 166, 171-72 (Tex. Crim. App. 1978). 
Therefore, article 42.08 does not permit a trial court to cumulate or "stack" deferred adjudications. 
Beedy v. State, 194 S.W.3d 595, 602 (Tex. App.--Houston [1st Dist.] 2006), aff'd, 250 S.W.3d 107,
115 (Tex. Crim. App. 2008); Hurley v. State, 130 S.W.3d 501, 507 (Tex. App.--Dallas 2004, no
pet.).  Appellant is correct in asserting that the trial court was not authorized to stack his deferred
adjudication in this cause on the prison sentences imposed in the other two causes.
As a general rule, a defendant who is placed on deferred adjudication community
supervision may raise issues relating to the original plea proceeding only in an appeal taken from the
deferred adjudication order.  Nix v. State, 65 S.W.3d 664, 667 (Tex. Crim. App. 2001); Manuel
v. State, 994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999).  However, under the "void judgment"
exception to this rule, a defendant appealing the judgment of conviction rendered after his guilt is
adjudicated may collaterally attack the original deferred adjudication order if the order was void. 
Nix, 65 S.W.3d at 667-68.  A judgment--and, by analogy, an order deferring adjudication--is void if
some element thereof is invalid, and the judgment cannot be reformed to remove the invalid element
without resort to resentencing.  Rhodes v. State, 240 S.W.3d 882, 888 (Tex. Crim. App. 2007).
When an invalid cumulation order is not part of a plea bargain, it can be deleted from
the judgment without resort to resentencing and without disturbing the remainder of the judgment. 
See Morris v. State, 301 S.W.3d 281, 295 (Tex. Crim. App. 2009); Beedy, 250 S.W.3d at 113.  In
appellant's case, however, the erroneous cumulation order was part of a plea bargain.  The error
could not be cured without resentencing because to simply delete the cumulation order from the
order deferring adjudication would have the effect of binding the State to the bargain while
relieving appellant of it.  See Ex parte Sims, 868 S.W.2d 803, 805 (Tex. Crim. App. 1993), overruled
on other grounds by Ex parte McJunkins, 954 S.W.3d 39, 41 (Tex. Crim. App. 1997).  Thus, under
Rhodes, the invalid cumulation order in the cause before us rendered the entire deferred adjudication
order void.
In Rhodes, the defendant had been convicted of escaping from prison and sentenced
to ten years. 240 S.W.3d at 884.  As called for in an apparent plea bargain, the sentence was ordered
to be served concurrently with the sentence the defendant was serving when he escaped.  Id.  The
defendant later collaterally attacked the judgment on the ground that the sentence should have been
stacked on the sentence in the previous case.  See Tex. Code Crim. Proc. Ann. art. 42.08(b) (West
Supp. 2009) (sentence for offense committed while in prison shall be ordered to commence upon
completion of sentence for original offense).  The court of criminal appeals held that because the
defendant had enjoyed the benefit of an agreed judgment imposing a too-lenient sentence, he was
estopped from collaterally attacking the judgment on that basis.  Rhodes, 240 S.W.3d at 892.
Whereas the negotiated judgment in Rhodes was too lenient because it lacked a
mandatory stacking order, the negotiated deferred adjudication order in the cause before us was too
harsh because it contained an invalid stacking order.  In Rhodes, the court of criminal appeals
expressly did not decide whether estoppel would bar a defendant from collaterally attacking a
negotiated judgment that was unlawfully harsh.  Id. at 892 n.57.  Because estoppel does not clearly
apply here and is not urged by the State, we do not reach the question.
The judgment of conviction is reversed and the cause is remanded to the district court
for further proceedings.



				__________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Reversed and Remanded
Filed:   October 6, 2010
Do Not Publish